Citation Nr: 1625619	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-34 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bladder disorder.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

5.  Entitlement to an initial rating in excess of 10 percent for right ankle post-traumatic arthritis, with history of an osteochondral defect of the lateral talar dome.

6.  Entitlement to an initial compensable rating for epididymal cyst prior to October 29, 2015, and in excess of 20 percent from October 29, 2015.

7.  Entitlement to an initial compensable rating for plantar fasciitis prior to October 29, 2015, and in excess of 50 percent from October 29, 2015.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to February 2008.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2009 rating decision, by the Salt Lake City, Utah, Regional Office (RO), which granted service connection for lumbar strain, evaluated as 10 percent disabling, effective March 1, 2008; service connection was also granted for plantar fasciitis, right ankle arthritis, and right epididymal cyst, each evaluated as 0 percent disabling, effective March 1, 2008.  That rating action denied the claims of entitlement to service connection for an acquired psychiatric disorder, service connection for hypertension, and service connection for a bladder disorder.  The Veteran perfected a timely appeal to that decision.  Jurisdiction of this matter was subsequently transferred to the RO in St. Petersburg, Florida.  

Subsequently, a Decision Review Officer's (DRO) decision in July 2010 increased the rating for post-traumatic arthritis of the right ankle from 0 percent to 10 percent, effective March 1, 2008.  Since that is not the highest possible rating available under the Rating Schedule for this disability, and the Veteran has not indicated that he is content with the rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In June 2015, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  The AMC completed the requested development and, in a rating action, dated in November 2015, increased the evaluation for right epididymal cyst from 0 percent to 20 percent, effective October 29, 2015, and it increased the rating for plantar fasciitis from 0 percent to 50 percent, effective October 29, 2015.  A supplemental statement of the case (SSOC) was issued in November 2015.  

In a statement in support of claim (VA Form 21-4138), dated in August 2015, the Veteran requested a personal hearing.  However, in a Report of General Information form (VA Form 27-0820), dated in August 2015, the Veteran withdrew his hearing request.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bipolar disorder was incurred during active service.  

3.  The Veteran's hypertension is proximately due to his bipolar disorder.

4.  The Veteran has not had a bladder disability during the course of his claim and appeal.  

5.  The Veteran's service-connected lumbar strain is manifested by no more than forward flexion of the thoracolumbar spine limited to no worse than 65 degrees when functional losses due to pain are taken into consideration.  

6.  Post traumatic arthritis of the right ankle is manifested by no more than moderate limitation of ankle motion.  

7.  Prior to October 29, 2015, the Veteran's epididymal cyst was asymptomatic.  

8.  From October 29, 2015, the epididymal cyst did not result in urinary frequency the equivalent of a daytime voiding interval that was less than one hour or an awakening to void five or more times per night or the use of absorbent materials.  

9.  Prior to October 29, 2015, the Veteran's bilateral plantar fasciitis was manifested by complaints of pain on use and evidence of tenderness to palpation, resulting in moderate impairment of the feet, without more severe manifestations that more nearly approximate moderately severe or severe foot injury.  

10.  Since October 29, 2015, the Veteran's impairment associated with the bilateral plantar fasciitis equated to no more than moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a current psychiatric disorder have all been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for hypertension have all been met.  38 U.S.C.A. §§ 1101, 1110, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

3.  The criteria for service connection for a bladder disability have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for an initial rating higher than 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  

5.  The criteria for a rating in excess of 10 percent for post traumatic arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2015).  

6.  The criteria for an initial compensable rating for epididymal cyst were not met prior to October 29, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 20 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.31, 4.115(a), 4.115(b), Diagnostic Code 7529 (2015).  

7.  The criteria for an initial rating in excess of 20 percent rating for epididymal cyst from October 29, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 20 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.31, 4.115(a), 4.115(b), Diagnostic Code 7529 (2015).

8.  Prior to October 29, 2015, the criteria for an initial rating of 10 percent, but no higher, for bilateral plantar fasciitis were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).  

9.  The criteria for an initial rating in excess of 50 percent for bilateral plantar fasciitis from October 29, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2008, June 2008, August 2008, September 2008, October 2008, November 2008, and March 2009, prior to the June 2009.  An additional letter was issued in November 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of this appeal.  VA afforded the Veteran adequate examinations, as referenced later in this decision, with regard to all decisions made herein.  


II.  Factual background.

The Veteran served on active duty from August 2006 to February 2008.  The enlistment examination, conducted in August 2006 at the reception station, was negative for any medical or psychiatric disorders.  During a clinical visit in January 2007, it was noted that the Veteran was being seen for ROM measurement of ankle for medical evaluation board.  The assessment was ankle joint pain.  A treatment report, dated in June 2007, reported a finding of a cyst on the testicle.  Among the service treatment records is a memorandum for a Physical Evaluation Board, dated in October 2007, indicating that the Veteran's specialty was Veterinary Food Inspector with Fort Jackson Branch Veterinary Services; it was noted that he had recently been placed on temporary profile duty due to recent ankle surgery.  He was also placed on permanent profile due to a bipolar psychiatric diagnosis that made him non-deployable and limited his future assignments to an area where psychiatric care was available.  

A Medical Board Examination, dated in November 2007, reported bilateral knee pain with range of motion, and right ankle pain and swelling.  It was also noted that the Veteran had right foot pain with weight bearing.  Also noted was low back pain with flexion.  His blood pressure reading was 140/91.  A chest x-ray was reported to be within normal limits.  The November 2007 MEB proceeding also found that the Veteran was suffering from bipolar disorder NOS, manifested by mood lability, mood irritability, insomnia, decreased need for sleep, psychomotor agitation, decreased concentration, distractability, pressured speech and paranoid ideation.  It was determined to have been incurred while on active duty and did not exit prior to service.  Following an evaluation, the medical board determined that the Veteran was unfit for military duty under the provisions of AR 40-501.  In an addendum to the above examination, the pertinent diagnosis was bipolar disorder, NOS.  Another medical board report, dated in December 2007, reflects an assessment of right ankle pain, status post OCD, talar dome OCD with arthroscopy and microfracturing.  It was determined that the Veteran does not meet retention standards; it was also determined that the Veteran was not able to perform duties in his primary MOS.  The medical board examination also reported findings of bilateral knee and right ankle pain with full range of motion; right foot pain with weight bearing; and low back pain with flexion.  His blood pressure reading was 140/91.  

The Veteran's claim for service connection for a psychiatric disorder and chronic right ankle pain (VA Form 21-526) was received in March 2008.  Submitted in support of the claim was the report of an evaluation of bipolar affective disorder, anxiety disorder and paranoia.  During the evaluation, the Veteran reported that he had depression before he joined the military.  The examiner noted that, according to the records, he does have a history of treatment as well.  After he was in the military, he had manic episodes.  The examiner noted that the symptoms were consistent with mood swings, high energy, and decreased sleep, and he had a hard time functioning.   The Veteran indicated that he was seen by a physician and diagnosed with bipolar affective disorder; he stated that he was started on medications, and he gradually improved although he still struggled with functioning.  The Veteran related that the medical board did an assessment, and he was medically discharged from military service.  The Veteran also reported that he had symptoms of ADHD as a child and did struggle in school but he was never diagnosed.  He said he was diagnosed in the military and started on Concerta.  He feels that he is stable on Concerta and is able to function.  Following a mental status examination, the Veteran was diagnosed with bipolar affective disorder, NOS, stable on medication; generalized anxiety disorder; and attention-deficit/hyperactivity disorder, stable on medications.  The examiner stated that there might be some genetic relationship between ADHD and bipolar illness since people with ADHD do tend to have a predisposition to have bipolar illness.  The examiner also stated that as the Veteran was adopted as a child, whether there was a familial history of bipolar disorder is not known.  

The Veteran was afforded a VA examination in May 2008.  At that time, the Veteran reported that he has had problems with low back pain since October 2006 with stiffness, weakness and pain on a daily basis.  He described the back pain as aching, squeezing, cramping or sharp and rated it as 7/10 in severity.  He noted that the pain is elicited with physical activity, and relieved with rest and medication.  He had not been incapacitated, and he had no specific treatment for the condition.  The Veteran also reported problems with pain in his feet which started after the ankle injury.  He reported pain in both feet as often as daily with intermittent flare ups and increased pain.  The Veteran described the pain as aching, squeezing, cramping or sharp; he rated it a 5/10 in severity.  He stated that the pain is elicited with normal activity, and is relieved with antiinflammatory medications.  The Veteran indicated that he had no symptoms at rest and pain with standing or walking.  He stated that he had not received any other treatment other than anti-inflammatories.  The Veteran also reported that he fractured his right ankle during basic training.   He was not identified as a fracture until a month later; as a result, he subsequently developed arthritis.  The Veteran indicated that he required a surgical repair of the ankle fracture and continues to have osteochondral lesion of the talus which causes him persistent pain.  He reported problems with weakness, stiffness, swelling, lack of endurance, fatigability and daily pain of 8/10 in severity.  He noted that the pain was elicited with normal activity and relieved with rest and Naprosyn.  He has not had any further treatment since the initial surgery.  

The Veteran reported that he has had a lump in the right scrotal area; however, he has no symptoms associated with the lump.  He stated that he had not received a specific diagnosis since he had not received any treatment.  The Veteran also reported that he had been having frequent urination of polyuria for the past 18 months and urinated twice per day and three times per night.  He described his urination as weak and hesitant with decreased force.  He stated that he has not had any procedures related to that and has no specific diagnosis.  

On examination, blood pressure readings were 136/94, 130/88 and 144/100.  Examination of the male genital examination revealed a lump in the Veteran s right scrotal area consistent with an epididymal cyst.  The Veteran s posture was normal.  The Veteran's gait was normal.  Leg length from the anterior superior iliac spine to the medial malleolus on the right is 96 cm and on the left 96 cm.  Examination of the feet reveals no sign of abnormal weightbearing.  Examination of right and left ankles revealed guarding of movement on the right ankle.  There was no swelling or effusion.  Range of motion was normal bilaterally.   Range of motion was not limited by repetitive use, pain, fatigue, weakness, lack of endurance or incoordination and the examiner commented that he could not determine any additional limitation in range of motion caused by flare-ups.  Dorsiflexion was from 0 degrees to 20 degrees; plantar flexion was from 0 degrees to 45 degrees.  Examination of feet and toes revealed tenderness to palpation of bilateral feet at the insertion of the plantar fascia with the calcaneus.  No flatfeet or clawfoot.  No Morton's metatarsalgia hallux valgus or hallux rigidus.  The examiner noted that the Veteran did not have limited function of standing or walking; and, he was not wearing any corrective shoe wear.  

Examination of thoracolumbar spine revealed no radiation of pain on movement or muscle spasm.  There was tenderness to palpation of the right paraspinal muscles and the midline of the lumbar region.  Range of motion was reported to be normal.  Range of motion was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner stated that he was unable to determine any additional limitation in range of motion caused by flare-ups.  Cranial nerves were normal and coordination was also normal.  Motor function was normal. Sensory examination was normal.  Reflexes were absent on the right and absent on the left.  Motor function was normal.   Sensory examination was normal.  

X-rays of the left foot were normal.  X-rays of the right foot revealed irregular articulating surface of the talus with the distal tibia otherwise normal tarsometatarsales and phalanxes.  X-rays of the right ankle revealed irregular articulating surface of the talus and the distal tibia articular surface of the talus consistent with posttraumatic arthritis.  X-rays of the lumbar spine were normal.  The pertinent diagnoses were status post right ankle fracture with residual posttraumatic arthritis and associated residual pain and scarring.  The examination report also noted diagnoses of plantar fasciitis and chronic lumbar strain.  The examiner stated that there was no objective finding to make a diagnosis of bladder problem.   

In an addendum, it was noted that the Veteran provided two additional days of blood pressure readings due to the incidental findings of elevated blood pressure on exam.  On the first of the two days, blood pressure sitting was 142/88, standing 132/86, and lying was 136/92; blood pressure reading the second day was 138/92 sitting, 142/90 standing, and 144/88 lying down.  The examiner stated that, after review of additional blood pressure readings and current examination for the Veteran's incidental findings of elevated blood pressure, the diagnosis is borderline hypertension.  

Received in October 2008 were VA progress notes dated from May 2008 to July 2008, which show that the Veteran received follow up evaluation at the mental health clinic for a psychiatric disorder, diagnosed as bipolar disorder.  A mental health note, dated in May 2008, indicates that the Veteran was seen to select a psychiatric medication prescriber.  The Veteran reported a history of Bipolar disorder (with noted symptoms of mania without psychotic symptoms or hospitalizations, lasting for 5-7 days).  He also has been diagnosed with ADHD (with history of inattention, distractibility, with multiple jobs secondary to firings for forgetting tasks disorganization etc).  He reported current depressive symptoms (depressed mood, some hopelessness, increased thoughts of death without suicidal ideation or plan), in the context of a recent move, financial issues.  Following a mental status examination, the Veteran was diagnosed with bipolar disorder, currently with depressive symptoms.  

Received in July 2010 were VA progress notes dated from March 2008 to May 2010 which show that the Veteran received ongoing clinical evaluation and treatment at the mental health clinic for a psychiatric disorder, diagnosed as bipolar disorder.  During a clinical visit in February 2010, it was noted that the Veteran had a left foot wound; he was instructed to keep his feet clean and dry, and it was recommended that he consider sandals to keep his feet dry.  

Received in May 2011 were VA progress notes dated from February 2009 to May 2011.  These records show that the Veteran received follow up evaluation for a psychiatric disorder and hypertension.  

Received in September 2015 were VA progress notes dated from February 2009 to September 2015.  These records show that the Veteran received ongoing clinical attention for a psychiatric disorder.  

In September 2015, the Veteran's file was referred to a VA examiner for review and opinion regarding etiology of the psychiatric disorder.  Following a review of the records, the examiner stated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's STRs and his treatment records as well as his self-report today during this examination do not support his claim.  The examiner reported that the Veteran's service treatment records include an MEB evaluation that clearly delineates a pre-military history of childhood bipolar disorder and alcohol abuse.  The examiner reported that the Veteran was very honest in his presentation today and clearly supported the history in his military record.  He further stated that the Veteran's attention deficit/concentration symptoms are an extension of the bipolar disorder.  The examiner stated that there was no evidence to suggest that the Veteran's bipolar disorder and alcohol abuse have been exacerbated beyond their natural progression by his military service.  The examiner noted that the Veteran did not have a personality disorder.  

The Veteran was afforded a VA examination for evaluation of hypertension in October 2015.  It was noted that the Veteran has been diagnosed with hypertension since 2010.  The Veteran stated that his hypertension started on or about 2007 while on active duty secondary to weight gain from Depakote.  The Veteran indicated that he was not officially diagnosed and treated for hypertension during active duty.  The Veteran reported being hospitalized at Bayonet Point Hospital for increased blood pressure around 2010 or 2011; at that time, he had a blood pressure reading of 220/120.  The Veteran indicated that he was then started on medication and lifestyle management.  It was also reported that the Veteran had a history of a diastolic blood pressure elevation to predominantly 100 or more.  On examination, the Veteran's blood pressure readings were 122/82, 126/86, and 111/76.  The examiner noted that there was no evidence of hypertension in the service treatment records.  The examiner stated that one isolated blood pressure recording of 140/91 in 10/2007 does not meet the criteria for a diagnosis of hypertension.  The examiner stated that although the exact etiology of primary hypertension remained unclear, a number of risk factors are strongly and independently associated with its development, including: age, obesity, family history, race, diet, high sodium dietary intake, physical inactivity, diabetes and dyslipidemia, and personality traits and depression.  The examiner stated that the Veteran had numerous risk factors for hypertension including age, obesity, physical inactivity, poor diet, depression, and diabetes.  He stated that the etiology of Veteran's hypertension was likely multifactorial.  

In October 2015, the Veteran was also afforded a VA examination for evaluation of the reproductive system.  The Veteran related that his epididymal cyst condition started around 2007; he stated that there had been no change in his condition since his last examination.  The examiner stated that the Veteran did not have nor had he ever been diagnosed with a condition of the bladder.  It was noted that the Veteran had a voiding dysfunction of unknown etiology, not diagnosed at present; however, the Veteran was diagnosed with diabetes mellitus 2 and urinary frequency was a common symptom of DMII.  Examination of the testes revealed a small epididymal cyst in the right testes; it was mobile and non-tender.  The examiner noted that the epididymis was normal.  The prostate was normal.  The pertinent diagnosis was epididymal cyst.  

A VA examination of the back was also conducted in October 2015.  The Veteran stated that his claimed low back disorder started on or about active duty.  The Veteran reported that his low back condition has worsened since his last examination; he stated that he has constant daily pain, with a severity of 10 out of 10.  He described the pain as a stabbing pain, which radiates to the hips.  The Veteran indicated that the pain is exacerbated by standing and going from a seated position to a standing position.  The Veteran denied any flare-ups of pain in the lumbar spine; he did not report any functional loss or functional impairment of the lumbar spine.  Range of motion in the lumbar spine revealed a forward flexion to 65 degrees, extension to 30 degrees, bilateral lateral flexion and bilateral lateral rotation to 30 degrees.  The examiner stated that pain was noted on examination but did not result in or caused functional loss.  He stated that there was no evidence of pain with weight bearing.  There was localized tenderness to palpation in the lumbar musculature with trigger points scattered diffusely throughout.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner explained that, as for an opinion for pain, weakness, fatigability, or incoordination when the joint was repeatedly used over a period of time, such an opinion was not feasible and could not be provided without resorting to mere speculation.  The examiner stated that any decrease in ROM with repeated use over time was merely speculative and highly subjective (on the Veteran's word alone) as neither this medical provider nor any other medical providers were present to objectively and repetitively measure (with a goniometer) the change in ROM with repeated use over time.  Muscle strength was 5/5 in all joints.  No muscle atrophy was noted.  Deep tendon reflexes were 2+.  Sensory examination was normal, except for a decreased sensation in the right foot.  Straight leg raising was negative.  The examiner stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  No ankylosis of the spine was noted.  No neurological abnormalities were noted.  The examiner stated that the Veteran did not have intervertebral disc syndrome of the lumbar spine.  

The pertinent diagnoses were lumbar strain and lumbar scoliosis, diagnosed by X-ray.  The examiner stated that the Veteran was limited in lifting to less than 10 pounds on a consistent basis, limit sitting to less than 30 minutes with break, limit walking to less than 15 minutes at one time, and no high impact maneuvers such as jumping or walking.  The examiner stated that the Veteran would be able to perform light duty work such as computer work with breaks from sitting for any longer than 30 minutes.  

On the occasion of a VA examination in October 2015, the Veteran reported that his bilateral plantar fasciitis condition started on or about 2006.  The Veteran stated that he was experiencing pain bilateral foot and ankle pain.  He reported having pain in the morning that increased as the day progressed and he was on his feet.  The Veteran indicated that, while he was given NSAIDS and inserts, these did not provide relief of symptoms since he was concurrently dealing with talar dome fracture on the right.  The Veteran stated that, even after surgical repair of right foot, his bilateral foot pain did not improve.  The Veteran indicated that he currently had constant daily pain, as well as stiffness in the Achilles and plantar surfaces of both feet; he noted that the symptoms were present in the morning and increased as the day progressed.  The Veteran described the severity of the pain as 9 out of 10, which limited his ability to walk more than 20 minutes.  The Veteran noted that he had shoe inserts that did not provide relief of symptoms.  No flare-ups were noted.  It was noted that the Veteran had pain on use of the feet; he also had pain on manipulation of the feet.  No swelling was noted.  He had characteristic callouses on both feet.  It was noted that the Veteran used arch supports on both feet but the examiner also stated that arch supports or inserts were not required.  He also had extreme tenderness of plantar surfaces of both feet.  There was marked pronation of the left foot; it is not improved by orthopedic shores.  Left Achilles tendon scarring.  He had inward bowing of the Achilles tendon of the left foot.  

The examiner stated that the Veteran had bilateral plantar fasciitis with increased tenderness to palpation over bilateral Achilles tendons with noted thickening of tendon, left worse than right.  Pronation was noted left greater than right, and pain was accentuated on manipulation of the feet and Achilles tendon.  There were calluses present on lateral side of the heel.  It was noted that the Veteran had pain on examination of the feet, and the pain contributed to functional loss.  The examiner noted that there was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time.  There was no other functional loss noted during flare-ups or when the feet were used repeatedly over a period of time.  

As for an opinion for pain, weakness, fatigability, or incoordination when the joint is repeatedly used over a period of time, the examiner stated that such an opinion was not feasible and could not be provided without resorting to mere speculation.  The examiner explained that any decrease in ROM with repeated use over time was merely speculative and highly subjective (on the Veteran's word alone) as neither this medical provider nor any other medical provider was present to objectively and repetitively measure (with a goniometer) the change in ROM with repeated use over time.  Moreover, the Veteran denied objectively and repetitively measuring (with a goniometer) ROM with repeated use over time.  

The Veteran was also afforded a VA examination of the ankle in October 2015.  The Veteran reported that his claimed right ankle condition started on or about 2006. Veteran states he suffered fracture during basic training and ultimately required arthroscopic surgical correction.  The Veteran indicated that his right ankle condition had become worse since the last VA examination.  He reported that he had constant pain of 9/10 severity, intermittent swelling, that he could no longer run, and standing more than 20 minutes increases right ankle pain and bilateral Achilles tendon pain.  He denied any flare-ups of the left ankle.  It was noted that range of motion in the right ankle was normal.  The Veteran was able to perform repetitive use testing with at least three repetitions.  

The examiner repeated that same explanation as to why an opinion of functional loss with repeated use over time was not feasible.  Strength in the right ankle was 5/5.  There was no reduction in muscle strength, muscle atrophy, or ankylosis.  The examiner noted that the Veteran had tenderness and "charlie-horse" spasms in the right Achilles region, had been diagnosed with Achilles tendonitis, and had arthritis in the right ankle.  The examiner stated that his right ankle disorder limits walking to less than one mile at a time with break and that the Veteran is unable to engage in high impact maneuvers such as running or jumping.  

The examiner observed that, although the Veteran stated that his condition had worsened since his last examination, and he was no longer able to walk more than 20 minutes at a time, a September 2015 discharge note indicates that he presented with a good range of motion and strength in both ankles.  The Veteran indicated that he reports to work with pain and walks 2-3 miles daily and workout at the gym.  

Received in December 2015 were private treatment reports dated in December 2010, indicating that the Veteran was admitted to Regional Medical Center at Bayonet Point with chief complaint of altered mental status and is being referred for psychiatric evaluation because of history of bipolar disorder alcohol abuse; he apparently stopped taking his lithium.  It was noted that he had a history of bipolar disorder, hypertension, cerebrovascular accident, and surgery on right foot.  The pertinent diagnoses were history of bipolar disorder, alcohol dependency, and nomcompliance with treatment.  

Received in February 2016 were VA progress notes dated from November 2009 to February 2016, which show that the Veteran received ongoing clinical attention and treatment for bipolar disorder.  During a clinical visit in August 2015, the Veteran requested inserts for his shoe and also complained of pain in his ankle and feet.  No pertinent diagnosis was noted.  


III.  Legal Analysis-Service connection.

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection will be presumed for certain chronic diseases, including hypertension, if they were manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2015). 

If a condition is not noted consistent with the above, then the individual is presumed to have been sound at entrance into service unless there is clear and unmistakable evidence that the condition at issue existed prior to service and clear and unmistakable evidence that the condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.); see also Romanowsky v. Shinseki, 26Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

Whether a non-expert, or layperson, diagnosis or nexus opinion is competent evidence, depends on the facts of the case. Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew upon an earlier case, Jandreau v. Nicholson, to explain its holding.  Id.  

In Jandreau, the Federal Circuit addressed competency of lay evidence of a diagnosis, stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

 The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. 

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a lay nexus opinion is competent evidence.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  


A.  Bladder disorder.

After review of the evidentiary record, the Board finds that service connection is not warranted for bladder disorder.   

The threshold matter that must be addressed here (as with any claim seeking service connection, whether direct or secondary) is whether the Veteran has the disability for which service connection is sought.  After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current diagnosis of a bladder disorder.  Significantly, the STRs do not include any mention of, complaints of, treatment for, or diagnosis of a bladder disorder.  In addition, the record is devoid of any competent evidence indicating or suggesting that the Veteran has or has had a diagnosed bladder disorder.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he has a bladder disorder.  Rather, following a VA examination in May 2008, the VA examiner stated that there was no objective finding to make a diagnosis of bladder problem.  

The record does not include competent evidence showing that the Veteran has a bladder disability resulting from disease or injury.  The most probative evidence that he does not have such disability is the October 2015 medical examination report.

The Board has considered the Veteran's opinion that he has frequent urination which is due to a bladder disorder.  As he has not demonstrated expertise in medical matters his opinion is that of a layperson.  Under the facts of this case, for example without any other evidence of relevant injury or disease, diagnosing the claimed bladder disability based on experienced symptoms is a complex determination and one that cannot be accomplished through mere observation with one's senses.  For these reasons, the Board concludes that the Veteran's statements with regard to whether he has a current bladder disorder are not competent evidence.  

The preponderance of evidence of record shows that the Veteran has not had a bladder disability due to disease or injury at any time from contemporaneous to when he filed his claim to the present.  The appeal must therefore be denied as to this issue and there is not reasonable doubt to be resolved.  


C.  An acquired psychiatric disorder, to include a bipolar disorder.

After careful review of the evidentiary record, the Board finds that service connection is warranted for the Veteran's psychiatric disorder, to include bipolar disorder.  

A psychiatric disorder was not noted on an examination report at the time of acceptance and enrollment into active service so the presumption of soundness attaches.  

Further, service treatment records clearly demonstrate psychiatric pathology in service.  In this regard, in October 2007, the Veteran was found to be suffering from a bipolar disorder and placed on permanent profile.  In addition, a November 2007 MEB proceeding found that  the Veteran was suffering from a bipolar disorder NOS, manifested by mood lability, mood irritability, insomnia, decreased need for sleep, psychomotor agitation, decreased concentration, distractibility, pressured speech and paranoid ideation.  The disorder was determined to have been incurred while on active duty and did not exit prior to service.  

The September 2015 VA medical opinion is not clear and unmistakable evidence that the Veteran's psychiatric disorder was not aggravated by service.  Rather the examiner merely stated that there was no evidence to suggest that it was exacerbated beyond its natural progression during service.  However, that there was no evidence of worsening beyond natural progression is not clear and unmistakable evidence that it was not worsened beyond its natural progression.  

Service treatment records show that the Veteran was seen for symptoms related to a psychiatric disorder, which was diagnosed as a bipolar disorder, in service.  The presumption of soundness has not been rebutted so the in-service element is met.  

The Board recognizes that there is no clear VA opinion that attributes the Veteran's bipolar disorder to his service.  Nevertheless, VA treatment records dated from March 2008 provide the necessary information to link the Veteran's psychiatric symptoms to service.  The Board recognizes that treatment records do not provide a specific finding as to the etiology of the Veteran's acquired psychiatric disorder, but the consistent VA mental health treatment records attribute the Veteran's symptoms to those he experienced in service.  This is sufficient evidence to establish the present disability and nexus elements.  Hence, service connection for bipolar disorder must be granted.  

C.  Hypertension.

By regulation, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 note (1) (2015).  Also, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  The regulations show that there is a difference between being diagnosed with hypertension and having hypertension that is compensable for VA purposes.  

After review of the evidentiary record, the Board finds that service connection for hypertension is warranted on a secondary theory of entitlement.  

Competent evidence showing current hypertension has been submitted.  

As to direct service connection, review of the STRs reveals that the Veteran had one isolated elevated blood pressure reading of 140/91 in service in October 2007.  However, the Medical Board examination did not indicate that he had hypertension.  The Veteran was not diagnosed with hypertension or prescribed blood pressure medication during service.  He did not exhibit multiple diastolic blood pressure readings of predominantly 90mm. or greater over a period of two or three days.  There is likewise no indication of hypertension to a compensable level within the applicable presumptive service connection period of one-year from service discharge.  See 38 C.F.R. § 3.307, 3.309(a).  

Rather, the first diagnosis of hypertension is reported to have occurred in 2010 or 2011, when the Veteran was hospitalized at Bayonet Point Hospital, several years following his discharge from service, outside of the period for presumptive service connection for hypertension.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The gap of time of between the service and the first medical evidence of a diagnosis of hypertension is, in itself, significant and it weighs against the Veteran's claim as far as direct service connection, or in this case presumptive service connection based on the chronic diseases presumption.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  


Furthermore, there is no competent evidence relating the hypertension to service.  Significantly, following examination of the Veteran and review of the file in October 2015, a VA examiner stated that one isolated blood pressure recording of 140/91 in 10/2007 does not meet the criteria for a diagnosis of hypertension.  The examiner explained that, although the exact etiology of primary hypertension remained unclear, a number of risk factors are strongly and independently associated with its development, including: age, obesity, family history, race, diet, high sodium dietary intake, physical inactivity, diabetes and dyslipidemia, and personality traits and depression.  The examiner stated that the Veteran had numerous risk factors for hypertension including age, obesity, physical inactivity, poor diet, depression, and diabetes; as such, he concluded that the etiology of Veteran's hypertension was likely multifactorial.  

The Board has considered the Veteran's statements regarding onset of high blood pressure.  He is competent to report symptomatology and when it occurred.  The Court has noted that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, the Court has also noted that in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, the assertions of findings showing high blood pressure, as well as the Veteran's reports of symptoms, are in conflict with the normal clinical findings during service.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that "negative evidence" could be considered in weighing the evidence).  The Board concludes that the contemporaneous medical evidence and the medical opinions are more probative as to the onset of hypertension.  Furthermore, as noted by the VA examiner, isolated findings of an elevated blood pressure do not establish the presence of hypertension during service.  

Put simply, the evidence does not establish that the Veteran had hypertension during active service or to a degree of 10 percent within one year of separation from service, or that his hypertension is otherwise related to active service.  Accordingly, hypertension was not incurred in or aggravated by service, nor may it be presumed to have so been incurred.  

However, the most recent VA examination report includes an opinion that the Veteran's hypertension is multifactorial and one of the listed facts is depression.  Pursuant to the Board's decision on the psychiatric claim, the Board finds that there is sufficient evidence that his hypertension is proximately due to his now service connected bipolar disorder.  Such evidence is that October 2015 examination report that states that risk factors strongly and independently associate with the development of hypertension include depression and the VA treatment notes from 2008 which include a diagnosis of bipolar disorder with depressive symptoms.  

For these reasons, service connection for hypertension must be granted.  


IV.  Legal Analysis-Higher Evaluations.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  


A.  Lumbar strain.

The Veteran is claiming entitlement to an initial rating in excess of 10 percent for lumbar strain.  As an initial matter, the Board observes that the Veteran's low back disorder is currently assigned a 10-percent rating under Diagnostic Code 5237 for lumbosacral strain.  Under the applicable law, the Board finds that an initial rating greater than 10 percent is not warranted.  

Under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243), the General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis or the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  

Several notes follow the general rating formula. Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar spine]-For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

 Note (4): Round each range of motion measurement to the nearest five degrees.  Id. 

 Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id. 

Diagnostic Codes 5003 and 5010 require that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  38 C.F.R. § 4.71a.  

In this case, the Board finds that the Veteran's flexion of the thoracolumbar spine has been no worse than to 65 degrees, warranting no more than the 10 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  On examination in May 2008, the examiner noted that range of motion in the lumbar spine was normal.  More recently, in October 2015, range of motion in the lumbar spine revealed a flexion to 65 degrees; the examiner stated that pain was noted on examination but did not result in or cause functional loss.  In light of these clinical findings, the Board thus concludes that the limited range of motion displayed by the Veteran during his October 2015 VA examination most closely approximates the level of disability considered by the 10 percent disability rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board notes that the Veteran has not displayed flexion of the thoracolumbar spine of 60 degrees or less at any time, even when considering pain or other functional loss, to warrant a 20 or 40 percent rating.  Similarly, the evidence does not show ankylosis.   The Board acknowledges the Veteran's complaints of pain at his VA examinations; however, as discussed above, the Board finds that any such pain and its effect on the Veteran's low back function is contemplated in the 10 percent rating currently assigned.  Repetitive use testing did not result in additional functional loss that would warrant a higher rating.  As for flare-ups, in October 2015, the Veteran denied any flare-ups of pain in the back.  

Moreover, the VA examiner indicated that it is not feasible to render an opinion on any additional limitation in function or motion in terms of specific degrees as making this determination would require mere speculation.   The Board finds that the VA examiner's opinion complies with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The VA examiner has clearly articulated why it is not feasible for the examiner to portray any additional functional impairment the Veteran experiences during flare-ups in terms of the degrees of additional loss in range of motion. VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's lumbar strain.  In this case, although there is radiological evidence of degenerative arthritis of the spine, the Veteran is in fact being rated for limitation of motion of the thoracolumbar spine associated with such degenerative changes, as required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  

The Board has also considered whether any additional neurological impairment attributed to the Veteran's lumbar strain.  The record is absent any evidence of other neurological symptoms related to the spine, such as bowel or bladder impairment, or other symptoms of neurological abnormalities during the pendency of the appeal.  In fact, following the VA examination in October 2015, the examiner stated that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  The examiner further stated that no neurological abnormalities were noted.  Accordingly, a separate rating for neurological abnormalities is not warranted.  

In reaching these decisions, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, and the medical evidence in his file.  However, the Board finds that the most probative evidence of record are the medical examination findings.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  Moreover, the record shows that such examiners have considered the Veteran's reports of his symptoms in arriving at a determination of his functional loss.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment associated with the back disability.  


B.  Post-traumatic arthritis, right ankle. 

The right ankle disability is currently rated 10 percent under Diagnostic Code 5271. Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned where there is moderate limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent disability evaluation is warranted when there is marked limitation of motion.  Id.  

In light of the clinical findings, the Board finds that the Veteran's right ankle disability is manifested by subjective complaints of pain, swelling, stiffness and giving away of the ankle, and clinical findings of no worse than moderate limitation of the motion.  The painful motion does not equate to marked limitation of motion or the functional equivalent of marked limitation of motion.  Significantly, during the May 2008 VA examination, it was noted that dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees without pain.  More recently, during the VA examination in October 2015, it was noted that range of motion in the right ankle was normal.  The examiner added that the Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner stated that any decrease in range of motion with repeated use over time was merely speculative and could not be provided without resorting to mere speculation.  While there was tenderness in the right ankle, muscle strength was normal; no ankylosis or muscle atrophy was noted.  The examiner noted that the right ankle limited walking to less than one mile at time with break, and the Veteran was unable to engage in high impact maneuvers such as running or jumping.  In light of those clinical findings, the Board finds that the Veteran's right ankle symptomatology most closely approximates the criteria for the currently assigned 10 percent disability evaluation.   

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes.  With regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's right ankle.  Likewise, under Diagnostic Code 5272, there is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint.  Further, the findings do not warrant an evaluation under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, or of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, the Board does not find that the medical evidence supports a schedular rating in excess of 10 percent for the right ankle.  

In concluding that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his right ankle disorder, the Board has also considered whether the Veteran is entitled to a higher disability evaluation on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran reports pain, he does not experience such a loss of range of motion due to pain that his limitation could be considered "marked."  Further, the current 10 percent disability evaluation contemplates the Veteran's complaints of pain and stiffness.  The evidence does not establish that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability rating.  


C.  Epididymal cyst.

The Veteran has been assigned a non-compensable rating for epididymal cyst, prior to October 29, 2015, and a 20 percent rating, from October 29, 2015.  The RO has rated this service-connected disability by analogy to Diagnostic Code 7529, benign neoplasms of the genitourinary system.  The RO has determined that the Veteran has related voiding issues even though the May 2008 VA examiner did not attribute the Veteran's report of urinary symptoms to the epididymal cyst.  In fact, the examiner concluded that the epididymal cyst was "asymptomatic," which would indicate he did not find any of the symptoms reported to be related to the service-connected disability.  This diagnostic code cites to consideration of voiding dysfunction and renal dysfunction.  

Voiding dysfunction is rated on the basis of urine leakage, frequency, or obstructed voiding.  A 20 percent disability rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must changed less than two times a day.  A 40 percent evaluation is warranted when absorbent materials must be changed two to four times a day.  A 60 percent disability rating requires either the use of an appliance or the changing of absorbent materials more than four times a day.  

Consideration of renal function is not warranted, as the Veteran's symptoms do not resemble those criteria.  

The Board will address the noncompensable evaluation assigned from March 1, 2008 to October 29, 2015, first.  During this time period, there is no competent evidence that the Veteran has symptoms associated with the epididymal cyst that would warrant a compensable evaluation.  Significantly, while the Veteran reported urinary frequency during his May 2008 VA examination, the examiner still determined that the epididymal cyst was asymptomatic.  In other words, the examiner found that there were no symptoms reported by the Veteran that were attributable to the epididymal cyst.  Thus, the Board finds that a compensable evaluation prior to October 29, 2015, is not warranted.  

As to the 20 percent evaluation assigned by the AMC as of October 29, 2015, the Board finds no basis to award an evaluation in excess of 20 percent, as the Veteran's symptoms associated with the epididymal cyst do not warrant a 20 percent evaluation for the same reasons described in the above paragraph.  There is no indication the Veteran is required to wear absorbent materials.  Thus, an evaluation in excess of 20 percent would not be warranted.  


D.  Bilateral Plantar Fasciitis.

The RO has assigned a noncompensable rating for bilateral plantar fasciitis prior to October 29, 2015, and a 50 percent rating thereafter. The Veteran seeks a higher rating.  

In this case, the Veteran's service-connected bilateral plantar fasciitis is rated by analogy under DC 5276, which contemplates acquired flat foot (pes planus).  For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a noncompensable rating is warranted.  Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling.  A 30 percent rating is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2015).  

Diagnostic Code 5277 provides a 10 percent rating for a symptomatic condition of weak foot secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  The underlying condition is to be rated.  38 C.F.R. § 4.71a, Diagnostic Code 5277.  

Under Diagnostic Code 5284 for other disabilities of the foot, a 10 percent rating is warranted for a moderate disability of the foot, a 20 percent rating is warranted for a moderately severe disability of the foot, and a 30 percent rating is warranted for a severe disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  

Based on the foregoing, the Board finds that the Veteran's overall disability picture warrants the assignment of a 10 percent rating, but no higher, for his bilateral plantar fasciitis, for the period prior to October 29, 2015.  Significantly, during the May 2008 VA examination, the Veteran reported pain in his feet which he described as aching, squeezing, cramping and sharp.  He described the severity of the pain as 5 out of 10.  He further noted that the pain is elicited by normal activity.  

Therefore, given the above evidence, the Board finds that the Veteran is entitled to a rating of 10 percent, but no higher, under Diagnostic Code 5276.  The evidence indicates that the Veteran has had pain on manipulation and use of the feet, bilaterally.  In making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995)  

Accordingly, the Board concludes that an initial 10 percent rating is warranted for the Veteran's bilateral plantar fasciitis based on moderate disability.  An even higher initial rating is not warranted at any point during the rating period on appeal as the evidence of record, prior to October 29, 2015, does not show that the Veteran's bilateral plantar fasciitis resulted in severe or pronounced disability.  Other than pain, the symptomatology warranting a higher rating has not been shown.  The VA examination reports and VA treatment records do not show that the plantar fasciitis was manifested by marked deformity, accentuated pain on manipulation or use, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, or no improvement from orthopedic shoes or appliances.  

Under these circumstances, a rating higher than 10 percent, under this Diagnostic Code is not warranted, as there is no evidence of a marked deformity (pronation, abductions, etc.), pain on manipulation and use accentuated, or characteristic callosities.  

The highest rating available under Diagnostic Code 5277 is 10 percent rating for bilateral weak foot.  38 C.F.R. § 4.71a, Diagnostic Code 5277.  Therefore, a higher initial rating is not warranted under Diagnostic Code 5277, as the Veteran has already been granted an initial rating of 10 percent under Diagnostic Code 5276 as a result of this decision.  

The Veteran's bilateral foot disability can also be rated as "foot injuries, other" pursuant to Diagnostic Code 5284.  A rating of 20 percent is warranted for moderately severe foot injuries.  However, the Board finds that the overall evidence suggests that the Veteran's bilateral plantar fasciitis was no more than moderate in severity prior to October 29, 2015.  The evidence consistently shows that the Veteran's bilateral plantar fasciitis was primarily manifested by pain and tenderness.  The Veteran also had limitations in walking and standing for prolonged periods due to his foot pain. However, the evidence of record does not show that he had decreased range of motion in his feet and toes.  There was no evidence of functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, nor was there evidence that the Veteran had loss of use of the feet.  Therefore, based upon the evidence of record, the Board finds that the Veteran's bilateral plantar fasciitis was no more than moderate, and a rating higher than 10 percent for the Veteran's plantar fasciitis is not warranted under Diagnostic Code 5284 for the period prior to October 29, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The evidence prior to October 29, 2015 did not demonstrate that marked deformity, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon.  

The Board concludes that the medical findings on examinations as well as the Veteran's allegations regarding the severity of his bilateral plantar fasciitis indicate that a rating of 10 percent is warranted for the period prior to October 29, 2015.  The symptomatology noted in the medical and lay evidence more nearly approximates the criteria for a higher evaluation of 10 percent, for the period prior to October 29, 2015.

Thus, even with consideration being given to the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102 and 4.3, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for bilateral plantar fasciitis prior to October 29, 2015.  

As noted by the October 2015 examiner, the Veteran reported having constant and daily pain the severity of which he described as a 9 out of 10; he noted that the pain limits his ability to walk more than 20 minutes.  And, the Veteran stated that his shoe inserts do not provide relief of his symptoms.  Beginning October 29, 2015, the Veteran is in receipt of a 50 percent disabling rating for plantar fasciitis under Diagnostic Code 5276, which constitutes the maximum scheduler rating under that Diagnostic Code.  A schedular rating in excess of 50 percent for bilateral foot disability is not available under any other Diagnostic Code for the feet as that is the highest scheduler rating available.  38 C.F.R. § 4.71a (2015).  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent for plantar fasciitis since October 29, 2015.  


Extraschedular consideration.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans orthopedic and epididymal cyst disabilities are contemplated by the regular schedular criteria.  In this regard, the particular diagnostic code criteria account for range of motion limitations and are informed by 38 C.F.R. §  4.40 and § 4.45.  As to the bilateral plantar fasciitis, the ratings assigned both before and after October 29, 2015 contemplate all of his symptoms in both degree and kind.  In particular, the 50 percent rating contemplates marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  These criteria reasonably contemplate the Veteran's symptoms and the degree of his disability.  In this regard, his primary symptoms are pain and tenderness and Achilles tendonitis with symptoms not improved by his inserts.  As to the cyst, the Veteran's reported symptoms are voiding frequency, a symptom contemplated in full by the regular schedular criteria.  Therefore, the first prong of the Thun test is not satisfied for any of these disabilities and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Besides the disabilities addressed in the instant Board decision, the Veteran has service-connected disabilities of tinnitus, allergic rhinitis and a right ankle scar.  The evidence does not show any collective effect of his service connected disabilities that make his disability picture an unusual or exceptional one.

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  



ORDER

Service connection for bipolar disorder is granted.  

Service connection for hypertension is granted.  

Service connection for a bladder disorder is denied.  

Entitlement to a rating in excess of 10 percent for lumbar strain is denied.  

Entitlement to a rating in excess of 10 percent for arthritis, right ankle is denied.

Entitlement to an initial compensable rating for epididymal cyst, prior to October 29, 2015, and in excess of 20 percent from October 29, 2015, is denied.  

Entitlement to an initial rating of 10 percent for bilateral plantar fasciitis for the period prior to October 29, 2015, is granted.  

Entitlement to an initial rating in excess of 50 percent for bilateral plantar fasciitis as of October 29, 2015, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


